                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
---------------------------------------------------------------------------------------------------------------------

UNITED STATES OF AMERICA,

                              Plaintiff,
       vs.                                                              Case No. 19-CR-00044

STEVEN M. RADER,

                              Defendant.

---------------------------------------------------------------------------------------------------------------------

                       DEFENDANT’S SENTENCING MEMORANDUM

---------------------------------------------------------------------------------------------------------------------

         Defendant Steven M. Rader (“Rader”) submits this sentencing memorandum in

support of a sentence of probation supervision with the condition of payment of

restitution.

                                 SENTENCING CONSIDERATIONS

         Since United States v. Booker, 543 U.S. 220 (2005), the United States Supreme Court

held that the Sentencing Guidelines are advisory, not mandatory. Booker reinstated the

District Court judge’s considerable discretion to craft a reasonable sentence, applying the

factors set forth in 18 U.S.C. § 3553(a) to individualize the sentence to the particular

offender. See Rita v. United States, 551 U.S. 338 (2007); United States v. Wallace, 458 F.3d

606, 609-10 (7th Cir. 2006).

         1.       18 U.S.C. sec. 3553(a) Factors and Their Application

         Section 3553(a) states what a sentencing judge should consider:




                                             1
              Case 2:19-cr-00044-JPS Filed 06/26/19 Page 1 of 7 Document 13
            (a)           Factors to be considered in imposing a sentence. The court
                          shall impose a sentence sufficient, but not greater than
                          necessary, to comply with the purposes set forth in
                          paragraph (2) of this subsection. The court, in determining the
                          particular sentence to be imposed, shall consider --
                  (1)     the nature and circumstances of the offense and the history and
                          characteristics of the defendant;
                  (2)     the need for the sentence imposed --

                    (A)      to reflect the seriousness of the offense, to promote
                             respect for the law, and to provide just punishment
                             for the offense;
                    (B)      to afford adequate deterrence to criminal conduct;
                    (C)      to protect the public from further crimes of the
                             defendant; and
                    (D)      to provide the defendant with needed educational or
                             vocational training, medical care, or other
                             correctional treatment in the most effective manner.
                  (3)     the kinds of sentences available;
                  (4)     the kinds of sentence and the sentencing range established for
                          the applicable category of offense by the applicable category of
                          defendant as set forth in the guidelines . . . ;
                  (5)     any pertinent policy statement issued by the Sentencing
                          Commission:
                  (6)     the need to avoid unwarranted sentence disparities among
                          defendants with similar records who have been found guilty
                          of similar conduct; and
                  (7)     the need to provide restitution to any victims of the offense.

      A sentence is reasonable if the sentencing court gives meaningful consideration to

the sentencing factors enumerated in section 3553(a), including the advisory sentencing

guidelines, and arrives at a sentence that is reasonable in light of the statutory factors and

the individual circumstances of the defendant. See United States v. Wachowiak, 496 F.3d

744, 749-51 (7th Cir. 2007). A sentencing judge is not required, or permitted, to presume



                                        2
         Case 2:19-cr-00044-JPS Filed 06/26/19 Page 2 of 7 Document 13
that a sentence within the Guidelines range is the correct sentence, or the presumptive

sentence. The Wachowiak court stated, in analyzing Rita, while the “applicable guideline

nudges [the sentencing judge] toward the sentencing range . . . his freedom to impose a

reasonable sentence outside the range is unfettered.” 496 F.3d at 749. (emphasis added).

     Section 3553(a)(2)(D) requires a sentencing court to evaluate the need to provide the

defendant with education, training, treatment or medical care in the most effective

manner. In this case, when these factors are considered, a sentence of probation is most

appropriate. However, if the Court deems imprisonment necessary, these factors support

a sentence of imprisonment of no more than one year and a day.

      2.      The nature and circumstances of the offenses

      Rader was charged with a one count information alleging violations contrary to 26

U.S.C. § 7201, tax evasion by filing a false and fraudulent individual income tax return.

On April 2, 2019, at his arraignment and guilty plea hearing, Rader entered a plea of

guilty to one count of tax evasion, pursuant to a plea agreement filed with the Court. He

was then released on a personal recognizance bond pending his sentencing hearing that

is scheduled for June 27, 2019 at 8:30 a.m. As evidenced by the quick resolution of this

case, Rader promptly accepted responsibility for his actions and focused diligently on

resolving these matters.

      Rader started Willie Fun Entertainment LLC (“WFE”) in 2012. WFE is a company

that rents party equipment for events such as proms, corporate events and weddings.

Rader works from home and stores his business equipment in a storage facility. Between




                                          3
           Case 2:19-cr-00044-JPS Filed 06/26/19 Page 3 of 7 Document 13
the years 2000 – 2017 Rader held part-time positions in the theater departments of Sussex

Hamilton, Greendale and Whitnall High Schools.

       Rader acknowledges that he prepared his own income tax returns and improperly

co-mingled income and expenses into one bank account. Rather than calculate his actual

business expenses, he simply understated his income so he showed no tax obligation.

When confronted with an IRS audit, he made the crucial errors that resulted in his

prosecution.      First, he engaged a tax audit representative (TaxAudit.com) without

disclosing to them his understatement of income. Second, Instead of simply admitting

the understatement and paying the tax and penalties, he continued to maintain the

understated income was accurate.

       Rader was caught in a trap of his own making and made the worst possible

decision when confronted with the audit. He feared the consequences of admitting he

understated his income. In reality, all he then faced was a modest tax obligation and a

financial penalty. By foolishly continuing the misrepresentation, he subjected himself to

the far greater consequences of this prosecution.

           Rader has had a lot of time to reflect on his actions since this prosecution began.

He has demonstrated that he fully accepts responsibility for his actions. This whole

process has been devastating to him, and he deeply regrets his actions and harm it has

caused.      He has fully paid his tax obligation to the IRS as reflected in the transmittal

attached to this memorandum. In addition he has consented to the inclusion of IRS civil

penalties and interest in the restitution order.

      3.         The history and characteristics of the defendant


                                           4
            Case 2:19-cr-00044-JPS Filed 06/26/19 Page 4 of 7 Document 13
          Rader is thirty-seven years old and has no prior criminal record. He was born in

Milwaukee, Wisconsin on April 7, 1982 and grew up in Franklin, Wisconsin. Rader has

a strong educational and work history. He is a high school graduate from Whitnall High

School and attended the University of Wisconsin – Milwaukee, studying business. He

did not complete his college education, dropping out in his junior year, because of work

and teaching obligations.

     4.        The guideline range and the kinds of sentences available

     The sentencing guidelines range calculation in the PSR is 10 to 16 months in prison,

with a total offense level of 12 and criminal history category of I. Rader respectfully urges

that the Court depart from this guideline range, and based on the section 3553 factors set

forth in this brief, and impose a sentence of probation with the obligation to pay the

remaining restitution called for in the plea agreement.

     5.        A probation sentence is most appropriate and reasonable

     Incarceration is not necessary to protect the public, to deter Rader from future

misconduct or to provide him with needed treatment. He is not a threat to the public by

remaining in the community. Rader maintains a close relationship to his mother and

siblings in the Milwaukee area, and his father, who suffers from dementia, and resides in

an assisted living facility. Moreover, no deterrence is necessary in this case, beyond what

has already taken place. Payment of the restitution obligation requires Rader to continue

operation of his Willie Fun Entertainment. He is the sole proprietor of a respected,

moderately successful business. Incarceration would result in the closure of the business

and significantly delay the recoupment of the remaining restitution.


                                          5
           Case 2:19-cr-00044-JPS Filed 06/26/19 Page 5 of 7 Document 13
       Probation supervision costs the taxpayer far, far less than incarceration, and makes

the most sense in this case with this particular defendant. His naiveté about the legal

system resulted in this prosecution and his conviction of a felony. His acceptance of

responsibility and the corrective measures taken demonstrate that further deterrence is

not needed. The considerable collateral consequences of this felony conviction provide

ample punishment and the loss of his livelihood due to incarceration would serve no

societal purpose.

       This Court is aware of Supreme Court Justice Anthony Kennedy’s 2004 speech to

the ABA, in which he called for less imprisonment and more fair, practical and cost-

effective sentences. In the Congressional Research Service’s Report to the United States

Congress of Jan. 22, 2013, entitled The Federal Prison Population Buildup, it was noted that

according to BOP estimates, the cost of incarcerating a federal prisoner is in excess of

$30,000 per year.

       A person incarcerated in prison is nonproductive. The taxpayer supports him

totally and the prisoner acts as a drain on society and all taxpayers. A person on

probation gives back to society. Rader has proven that he is a productive member of

society who provides substantial good to the community, in both his entertainment

business and his teaching abilities. Probation would allow Rader the opportunity to

fulfill his obligations while providing service to the community.

                                 RECOMMENDATION

       For all of these reasons and those stated at the sentencing hearing and contained

in the Presentence Report, the defendant Steven Rader respectfully urges the Court to


                                        6
         Case 2:19-cr-00044-JPS Filed 06/26/19 Page 6 of 7 Document 13
impose a sentence of probation with the obligation to pay the IRS penalties and interest

as restitution.

          Dated this 26th day of June, 2019.

                                                Respectfully submitted,

                                                GIMBEL, REILLY, GUERIN & BROWN LLP


                                                By: Electronically signed by Patrick J. Knight

                                                     PATRICK J. KNIGHT
                                                     State Bar No.: 1003374
                                                     pknight@grgblaw.com
                                                     Attorneys for Defendant Steven M. Rader




POST OFFICE ADDRESS:

330 East Kilbourn Avenue
Suite 1170
Milwaukee, Wisconsin 53202
Telephone: 414/271-1440
Crim/Rader, Steven/Sentencing/Sent memo 2019-06-26




                                           7
            Case 2:19-cr-00044-JPS Filed 06/26/19 Page 7 of 7 Document 13
